Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-9, 16 and 18-20 in the reply filed on 11 August 2021 is acknowledged.
Claims 10-15, 21-25, 27-29, 31 and 34-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0008] teaches at least one shell comprises ZnSe or ZnSe and fluoride. It is unclear if this ZnSe containing shell can be the same one that comprises ZnS and fluoride or not. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite since it is unclear if the claimed at least one shell is the same one as defined in claim 1, which contains ZnS and fluoride or if it is a different at least one shell.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation a core comprising ZnSe1-xTex, where 0<x<1, and the claim also recites the core comprises ZnSe which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2012/0061627.
	This reference teaches a nanostructure comprising a nanocrystal core and at least one shell, where the outer shell comprises ZnS1-xFx, where 0<x<1 (para 120-122). The taught composition of ZnS1-xFx, where 0<x<1 reads upon the claimed shell of ZnS and fluoride. Paragraphs [0147]-[148] teaches the nanostructure can be produced by providing a solution comprising the nanocrystal core, adding at least one of the zinc, sulfur and fluorine shell precursors and then adding the rest of the shell precursors. Thus the reference teaches the process of claim 9 where the fluorine precursor is mixed with the core and then the zinc and sulfur precursors are admixed, or infused, with the solution comprising the core and fluorine precursor. The reference anticipates the claimed nanostructure and process.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2012/0061627.
As discussed above, this reference teaches a nanostructure comprising a nanocrystal core and at least one shell, where the outer shell comprises ZnS1-xFx, where 0<x<1. The taught core compositions do not contain zinc. Thus the molar ratio of fluoride in the nanostructure to zinc in the nanostructure is x/1, or greater than 0 to less than 1. This molar ratio range overlaps the range of claim 7. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed nanostructure.
Claims 1, 2, 5, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0218442.
	This reference teaches a nanocrystal core/shell nanostructure comprising a metal fluoride in the shell. The shell can further contain a Group II-VI compound (para 14). The nanocrystal core can be a Group II-VI compound that is different or the same as that in the shell (para 12-14). The taught nanostructure exhibit a photoluminescent quantum yield of greater than or equal to about 65% (para 23), which overlaps the range of claim 16. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Paragraphs [0045]-[0046] teach devices comprising the taught nanostructures. The reference teaches the core can be ZnSe or ZnSeTe, which can be written as ZnSe1-xTex where 0<x<1 and that the shell can comprise ZnS and a metal fluoride, such as ZnF2 (para 79-96). The reference suggests the claimed nanostructure and device.
s 1, 2, 5, 7, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,834,724.
This reference teaches a nanocrystal core/shell nanostructure comprising a metal fluoride in the shell (col. 1, line 61-col. 2, line 5). The nanocrystal core can be a Group II-VI compound (col. 2, line 6-23), such as ZnSe. The reference teaches the shell comprises a semiconductive material having a band gap larger than that of the nanocrystal (col. 3, lines 48-51) and the claims teach that it can be ZnS. ZnS has a larger band gap than the suggests ZnSe core. The metal fluoride can be a Group II fluoride, such as ZnF2. The amount of fluorine in the nanostructure is 0.05-200 mol% based on the total amount of metal in the nanostructure (col. 2, lines 34-46). Thus for the suggested nanostructure of ZnSe/ZnS-ZnF2, the molar ratio of F to Zn is 0.0005-2, which overlaps the range of claim 7. The reference teaches devices comprising the taught nanostructures. Column 11, lines 29-33 teach the taught nanostructure exhibit a photoluminescent quantum yield of about 30-90%, which overlaps the range of claim 16. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed nanostructure and device.
Claims 1, 2, 5, 7, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0094190.
This reference teaches a nanocrystal core/shell nanostructure comprising a metal fluoride in the shell (para 8). The nanocrystal core can be a Group II-VI compound (para 17), such as ZnSe. The reference teaches the shell comprises a semiconductive material having a band gap 2. The amount of fluorine in the nanostructure is 0.05-200 mol% based on the total amount of metal in the nanostructure (para 15). Thus for the suggested nanostructure of ZnSe/ZnS-ZnF2, the molar ratio of F to Zn is 0.0005-2, which overlaps the range of claim 7. The reference teaches devices comprising the taught nanostructures. Paragraph [0115] teaches the taught nanostructure exhibit a photoluminescent quantum yield of about 30-100%, which overlaps the range of claim 16. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed nanostructure and device.
Claims 1-3, 5, 8, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 10,074,770.
This reference teaches a nanostructure having a core/shell structure, where the shell can comprise a metal fluoride. The core can be core can be ZnSe or ZnSeTe, which can be written as ZnSe1-xTex where 0<x<1. The shell can comprise the metal fluoride, such as zinc fluoride, zinc and at least one of sulfur and selenium. Thus the reference suggests the shell can comprise a metal fluoride, zinc sulfide and zinc selenide, which reads upon the shell composition of claims 1, 3, 5 and 8. The reference teaches a composition comprising the taught nanostructure in a polymer, or an organic resin, matrix and a device comprising the nanostructure. The taught composition can be in the form of a quantum dot sheet, which reads upon the claimed film, and a stacking structure for a LCD comprising the sheet, which reds upon the claimed molded article. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed nanostructure, device, film and molded article.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a nanostructure comprising a nanocrystal core, a first shell comprising ZnSe and a second shell comprising ZnS and fluoride. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/31/21